Citation Nr: 9920589	
Decision Date: 07/26/99    Archive Date: 08/03/99

DOCKET NO.  98-02 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for duodenitis.  


REPRESENTATION

Appellant represented by:	Department of Veterans 
Affairs, Alabama 


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1979 to January 
1985.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which, in pertinent 
part, denied service connection for duodenitis.  The veteran 
has been represented throughout this appeal by Alabama 
Department of Veterans Affairs.  


REMAND

Service connection for a chronic stomach disorder was 
previously addressed by the Board and denied.  That decision 
is final.  It appears that the RO addressed the issue of 
entitlement to service connection for duodenitis as a new 
claim.  That decision is supportable.

The veteran in a document claimed that he was told by a 
doctor that his duodenitis was caused by his stomach 
condition which is what he was diagnosed with originally.  
The RO was under an obligation to inform the veteran to 
submit that evidence.  VA has a duty to inform the veteran of 
the evidence necessary to complete the application.

The veteran asserts on appeal that service connection is 
warranted for duodenitis as the claimed disability was 
initially manifested during active service.  In his January 
1998 Appeal to the Board (VA Form 9), the veteran both 
checked the box indicating that he wished a hearing before a 
Member of the Board and wrote in a request for a personal 
hearing before a Department of Veterans Affairs (VA) hearing 
officer.  The veteran did not specify whether he wished the 
hearing before a Member of the Board to be conducted in 
Washington, D.C., or at the RO.  The veteran was subsequently 
scheduled for hearings before a VA hearing officer in July 
and September 1998.  The veteran failed to report for the 
July 1998 hearing.  In a September 1998 written statement, 
the veteran asked that the scheduled September 1998 hearing 
be canceled.  The record does not reflect that any action has 
been taken to schedule the veteran for the requested hearing 
before a Member of the Board.  Accordingly, this case is 
REMANDED for the following action:

1.  The veteran is informed that he has 
duty to submit evidence of a well 
grounded claim for service connection.  
If there is evidence that links a current 
diagnosis to service, the veteran is 
under an obligation to submit that 
evidence to the RO.  The burden is on 
him.  The RO shall prepare the 
appropriate development letter informing 
the veteran that he has a duty to submit 
the claimed evidence and the time period 
within which that evidence is to be 
submitted.  In particular, he is under an 
obligation to submit the evidence linking 
his diagnosis to service.

2.  The RO should contact the veteran and 
request that he clarify whether he wishes 
the requested personal hearing before a 
Member of the Board to be conducted in 
Washington, D.C., or at the RO.  After 
receiving the veteran's response, the RO 
should schedule the veteran for the 
requested hearing.  

The veteran's claim must be afforded expeditious treatment by 
the RO.  The law requires that all claims that are remanded 
by the Board or the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See the Veterans' Benefits Improvement Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 38 
U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to 

allow for due process of law.  No inference should be drawn 
from it regarding the final disposition of the veteran's 
claim.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).  


